Exhibit 10.8

 

Dated                                      12 April
                                     2019

 

 

 

 

(1)  TALEND LTD

 

and

 

(2)  PACIFIC WESTERN BANK

 

 

 

 

 

______________

DEBENTURE

______________

 

 

 

 

 

Picture 1 [tlnd20190630ex108e1fdba001.jpg]

 

25 Fenchurch Avenue

London

EC3M 5AD

DX: 766 London/City

 

Tel: 020 7667 9667

Fax:  020 7667 9777

 

Ref:  56/JS/L181-936151

 





 




TABLE OF CONTENTS

 

 

 

 

1

DEFINITIONS AND INTERPRETATION


3

2

COVENANT TO PAY


10

3

GRANT OF SECURITY


10

4

LIABILITY OF THE COMPANY


12

5

REPRESENTATIONS AND WARRANTIES


13

6

GENERAL COVENANTS


15

7

PROPERTY COVENANTS


19

8

INVESTMENTS COVENANTS


22

9

EQUIPMENT COVENANTS


25

10

BOOK DEBTS COVENANTS


25

11

RELEVANT AGREEMENTS COVENANTS


26

12

INTELLECTUAL PROPERTY COVENANTS


27

13

POWERS OF THE LENDER


27

14

WHEN SECURITY BECOMES ENFORCEABLE


30

15

ENFORCEMENT OF SECURITY


31

16

RECEIVER


33

17

POWERS OF RECEIVER


34

18

DELEGATION


38

19

APPLICATION OF PROCEEDS


38

20

COSTS AND INDEMNITY


39

21

FURTHER ASSURANCE


39

22

POWER OF ATTORNEY


40

23

RELEASE


41

24

ASSIGNMENT AND TRANSFER


41

25

SET-OFF


41

26

AMENDMENTS, WAIVERS AND CONSENTS


42

27

SEVERANCE


42

28

COUNTERPARTS


42

29

THIRD PARTY RIGHTS


42

30

FURTHER PROVISIONS


43

31

NOTICES


44

32

MISCELLANEOUS


45

33

GOVERNING LAW AND JURISDICTION


45

SCHEDULE 1 PROPERTY


47

PART 1 REGISTERED PROPERTY


47

PART 2 UNREGISTERED PROPERTY


47

SCHEDULE 2 RELEVANT AGREEMENTS


48

 

 



 




 

THIS DEED is dated

12 April


2019

 

PARTIES

(1)          TALEND LTD, a company incorporated and registered in England and
Wales with company number 06844892 whose registered office is at 1d Maidenhead
Vanwall Road, Vanwall Business Park, Maidenhead, Berkshire, England SL6 4UB (the
“Company”); and

(2)          PACIFIC WESTERN BANK, a Californian state chartered bank whose
address is 406 Blackwell Street, Suite 240, Durham, North Carolina 27701, USA
(the “Lender”).

BACKGROUND

(A)         The Lender has agreed, pursuant to the Loan and Security Agreement
(as defined below), to provide the Borrowers (as defined below) with loan
facilities on a secured basis.

(B)         Under this deed, the Company provides Security to the Lender for the
loan facilities made available to the Borrowers under the Loan and Security
Agreement.

AGREED TERMS

1              DEFINITIONS AND INTERPRETATION

1.1           Definitions

The following definitions apply in this deed.

Administrator: an administrator appointed to manage the affairs, business and
property of the Company pursuant to clause 13.9.

Book Debts: all present and future book and other debts, revenues, receivables
and monetary or other claims both present and future due or owing or which may
become due or owing to the Company, and the benefit of all Security, guarantees
and other rights of any nature enjoyed or held by the Company in relation to any
of them.

Borrowers: means each of:

(a)     Talend, Inc., of 800 Bridge Parkway, Suite 200, Redwood City, California
94065;

(b)     Talend USA, INC., of 800 Bridge Parkway, Suite 200, Redwood City,
California 94065; and





3 of 49




(c)     Stitch Inc., of 800 Bridge Parkway, Suite 200, Redwood City, California
94065

Business Day: a day other than a Saturday, Sunday or public holiday in England
when banks in London are open for business.

Copyrights: any and all copyright rights, copyright applications, copyright
registrations and like protections in each work or authorship and derivative
work thereof, whether published or unpublished and whether or not the same also
constitutes a trade secret, now or hereafter existing, created, acquired or
held.

Delegate: any person appointed by the Lender or any Receiver pursuant to clause
18  (Delegate) and any person appointed as attorney of the Lender, Receiver or
Delegate.

Designated Account: any account of the Company agreed between the Lender and the
Company as a designated account for the purposes of this deed.

Environment: the natural and man-made environment including all or any of the
following media, namely air, water and land (including air within buildings and
other natural or man-made structures above or below the ground) and any living
organisms (including man) or systems supported by those media.

Environmental Law: all applicable laws, statutes, regulations, secondary
legislation, bye-laws, common law, directives, treaties and other measures,
judgments and decisions of any court or tribunal, codes of practice and guidance
notes in so far as they relate to or apply to the Environment.

Equipment: all present and future equipment, plant, machinery, tools, vehicles,
furniture, fittings, installations and apparatus and other tangible moveable
property for the time being owned by the Company, including any part of it and
all spare parts, replacements, modifications and additions.

Event of Default: has the meaning given to that term in the Loan and Security
Agreement.

Financial Collateral: shall have the meaning given to that expression in the
Financial Collateral Regulations.

Financial Collateral Regulations: the Financial Collateral Arrangements (No 2)
Regulations 2003 (SI 2003/3226).

Guarantee: the guarantee granted by the Company in favour of the Lender, dated
on or around the date of this deed.

Insurance Policy: each contract and policy of insurance effected or maintained
by the Company from time to time in respect of its assets or business
(including, without limitation, any insurances relating to the Properties or the
Equipment).





4 of 49




Intellectual Property: the Company's present and future Patents, Trademarks,
trade names, business names, designs, design rights now or hereafter existing,
created, acquired or held, Copyrights, computer programs, computer software and
computer software products now or hereafter existing, created, acquired or held,
inventions, topographical or similar rights, confidential information and
know-how and any interest in any of these rights and in each case in any part of
the world, whether or not registered, including all applications and rights to
apply for registration and all fees, royalties and other rights derived from, or
incidental to, such rights; and any and all claims for damages by way of past,
present and future infringement of any of the rights included above, with the
right but not the obligation, to sue for and collect such damages for the use or
infringement of the intellectual property rights identified above; all licence
or other rights to use any of the Copyrights, Patents or Trademarks and all
licence fees and royalties arising from such use; and all amendments, renewals
and extensions of any of the Copyrights, Trademarks or Patents.

Investments: all present and future certificated stocks, shares, loan capital,
securities, debentures, debenture stock, loan notes, bills, warrants, coupons,
deposit receipts or certificates, bonds and investments (whether or not
marketable) and all other interests in (and form) any company, firm, consortium
or entity wheresoever situated, for the time being owned (at law or in equity)
by the Company, including without limitation any:

(a)     dividend, interest or other distribution paid or payable in relation to
any of the Investments; and

(b)     right, money, shares or property accruing, offered or issued at any time
in relation to any of the Investments by way of redemption, substitution,
exchange, conversion, bonus, preference or otherwise, under option rights or
otherwise.

Limitation Acts: means the Limitation Act 1980 and the Foreign Limitation
Periods Act 1984.

Loan Documents: has the meaning given to that term in the Loan and Security
Agreement.

Loan and Security Agreement: the loan and security agreement dated 14 February
2019 and made between (1) the Borrowers and (2) the Lender, for the provision of
the loan facilities secured by this deed, as the same may be amended, amended
and restated, novated, varied and/or supplemented from time to time.

LPA 1925: Law of Property Act 1925.

Material Adverse Change: means a material adverse effect on (i) the operations,
business or financial condition of Talend SA and its subsidiaries, taken as a
whole; (ii) the ability of the Company to perform its obligations under this
deed; (iii) the Company’s interest in, or the perfection or priority of the





5 of 49




Lender’s Security in, the Secured Assets or (iv) the ability of the Lender to
enforce or collect the Secured Liabilities.

Patents: all patents, patent applications and like protections, including
without limitation improvements, divisions, continuations, renewals, reissues,
extension and continuations-in-part of the same.

Permitted Liens: has the same meaning as defined in the Supplemental Agreement.

Properties: all freehold and leasehold properties (whether registered or
unregistered) and all commonhold properties, now or in the future (and from time
to time) owned by or vested in the Company, or in which the Company holds any
estate or interest (including, but not limited to, the properties specified in
Schedule 1  (Property)), and Property means any of them.

Receiver: a receiver, receiver and manager or administrative receiver of any or
all of the Secured Assets appointed by the Lender under clause 16  (Receiver).

Registration Requirements: means as applicable:

(a)     registration of this deed at Companies House and payment of associated
fees; and

(b)     registration of this deed at the Land Registry or Land Charges Registry
in England and Wales and payment of associated fees.

Relevant Agreement: each agreement as may be specified in Schedule 2  (Relevant
Agreement).

Reservations: means:

(a)        the principle that equitable remedies may be granted or refused at
the discretion of a court and the limitation of enforcement by laws relating to
insolvency, reorganisation and other laws generally affecting the rights of
creditors;

(b)        the time barring of claims under the Limitation Acts the possibility
that an undertaking to assume liability for, or indemnify a person against,
non-payment of UK stamp duty may be void and defences of set-off or
counterclaim; and

(c)        similar principles, rights and defences under the laws of any
relevant jurisdiction.

Secured Assets: all the assets, property and undertaking for the time being
subject to the Security created by, or pursuant to, this deed.





6 of 49




Secured Liabilities: all present and future monies, obligations and liabilities
owed by the Borrowers and/or the Company to the Lender, whether actual or
contingent and whether owed jointly or severally, as principal or surety or in
any other capacity arising under or in connection with the  Loan and Security
Agreement, the Loan Documents, the Guarantee and any document related thereto
and/or this deed, together with all interest (including, without limitation,
default interest) accruing in respect of those monies or liabilities and all
costs, expenses or other charges incurred by the Lender and/or Receiver
(including any Receiver’s remuneration) in relation to this deed.

Security Financial Collateral Arrangement: shall have the meaning given to that
expression in the Financial Collateral Regulations.

Security: any mortgage, charge (whether fixed or floating, legal or equitable),
pledge, lien, assignment by way of security or other security interest securing
any obligation of any person, or any other agreement or arrangement having a
similar effect.

Security Period: the period starting on the date of this deed and ending on the
date on which all of the Secured Liabilities (other than contingent
indemnification and reimbursements obligations not yet due, and obligations
which have been cash collateralised in an amount equal to such obligations, in a
manner reasonably acceptable to the Lender) have been unconditionally and
irrevocably paid and discharged in full and all facilities which might give rise
to any Secured Liabilities have been terminated.

Supplemental Agreement: the supplemental agreement dated 12 April 2019 between
the Lender and Talend SA, as amended, restated, modified or otherwise
supplemented from time to time.

Talend SA: means Talend SA, a societe anonyme, incorporated under French laws,
whose registered office is located at 9 Rue Pages, 92150 Suresnes, France,
 identified with the corporate and trade register of Nanterre under number 484
175 252, being the parent company of the Company.

Trademarks: any trademark, service mark, whether registered or not, applications
to register and registrations of the same and like protections, and the entire
goodwill of the business of the Company connected with and represented by such
trademarks.

1.2         Interpretation

In this deed:

1.2.1      Clause, Schedule and paragraph headings shall not affect the
interpretation of this deed;

1.2.2       a reference to a person shall include a reference to an individual,
firm, company, corporation, partnership, unincorporated body of persons,





7 of 49




government, state or agency of a state or any association, trust, joint venture
or consortium (whether or not having separate legal personality) and that
person's personal representatives, successors, permitted assigns and permitted
transferees;

1.2.3        unless the context otherwise requires, words in the singular shall
include the plural and in the plural shall include the singular;

1.2.4        unless the context otherwise requires, a reference to one gender
shall include a reference to the other genders;

1.2.5        a reference to a party shall include that party's successors,
permitted assigns and permitted transferees;

1.2.6       a reference to a statute or statutory provision is a reference to it
as amended, extended or re-enacted from time to time;

1.2.7       a reference to a statute or statutory provision shall include all
subordinate legislation made from time to time under that statute or statutory
provision;

1.2.8        a reference to writing or written includes fax but not e-mail;

1.2.9        an obligation on a party not to do something includes an obligation
not to allow that thing to be done;

1.2.10     a reference to this deed (or any provision of it) or to any other
agreement or document referred to in this deed is a reference to this deed, that
provision or such other agreement or document as amended (in each case, other
than in breach of the provisions of this deed) from time to time;

1.2.11      unless the context otherwise requires, a reference to a clause or
Schedule is to a clause of, or Schedule to, this deed;

1.2.12     any words following the terms including,  include,  in particular,
 for example or any similar expression shall be construed as illustrative and
shall not limit the sense of the words, description, definition, phrase or term
preceding those terms;

1.2.13     a reference to an amendment includes a novation, re-enactment,
supplement or variation (and amended shall be construed accordingly);

1.2.14      a reference to assets includes present and future properties,
undertakings, revenues, rights and benefits of every description;

1.2.15     a reference to an authorisation includes an approval, authorisation,
consent, exemption, filing, licence, notarisation, registration and resolution;





8 of 49




 

1.2.16     a reference to continuing in relation to an Event of Default means an
Event of Default that has not been remedied in accordance with the Loan and
Security Agreement or waived;

1.2.17     a reference to determines or determined means, unless the contrary is
indicated, a determination made at the absolute discretion of the person making
it;

1.2.18      a reference to a regulation includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, inter-governmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation; and

1.2.19     a  Default or Event of Default is continuing if it has not been
waived in writing by the Lender or cured within any applicable cure period.

1.3           Clawback

Save in the circumstances where the amounts owing by the Borrowers are being
refinanced by a third party, if the Lender considers that an amount paid by the
Borrowers and/or the Company in respect of the Secured Liabilities is capable of
being avoided or otherwise set aside on the liquidation or administration (or
analogous insolvency process in the jurisdiction of the Borrowers) of the
Borrowers and/or the Company or otherwise, then that amount shall not be
considered to have been irrevocably paid for the purposes of this deed.

1.4           Nature of Security over Real Property

A reference in this deed to a charge or mortgage of or over any Property
includes:

1.4.1       all buildings and fixtures and fittings (including trade and
tenant's fixtures and fittings) that are situated on or form part of that
Property at any time;

1.4.2       the proceeds of the sale of any part of that Property and any other
monies paid or payable in respect of or in connection with that Property;

1.4.3       the benefit of any covenants for title given, or entered into, by
any predecessor in title of the Company in respect of that Property, and any
monies paid or payable in respect of those covenants; and

1.4.4        all rights under any licence, agreement for sale or agreement for
lease in respect of that Property.

1.5           Law of Property (Miscellaneous Provisions) Act 1989

For the purposes of section 2 of the Law of Property (Miscellaneous Provisions)
Act 1989, the terms of the Loan and Security Agreement and of any side
letters between any parties in relation to the Loan and Security Agreement are
incorporated into this deed.





9 of 49




1.6           Perpetuity Period

If the rule against perpetuities applies to any trust created by this deed, the
perpetuity period shall be 125 years (as specified by section 5(1) of the
Perpetuities and Accumulations Act 2009).

1.7           Schedules

The Schedules form part of this deed and shall have effect as if set out in full
in the body of this deed. Any reference to this deed includes the Schedules.

2              COVENANT TO PAY

The Company hereby covenants on demand to pay to the Lender and discharge all of
the Secured Liabilities when they become due.

3              GRANT OF SECURITY

3.1           As a continuing Security for the payment and discharge of the
Secured Liabilities, the Company with full title guarantee charges to the
Lender, by way of first legal mortgage, each Property specified in Schedule 1
 (Property).

3.2           As a continuing Security for the payment and discharge of the
Secured Liabilities, the Company with full title guarantee charges to the Lender
by way of first fixed charge:

3.2.1        all Properties acquired by the Company in the future;

3.2.2        all present and future interests of the Company not effectively
mortgaged or charged under the preceding provisions of this clause 3 in, or
over, freehold or leasehold property (whether registered or unregistered);

3.2.3       all present and future rights, licences, guarantees, rents,
deposits, contracts, covenants and warranties relating to each Property;

3.2.4        all licences, consents and authorisations (statutory or otherwise)
held or required in connection with the Company's business or the use of any
Secured Asset, and all rights in connection with them;

3.2.5        all its present and future goodwill;

3.2.6        all its uncalled capital;

3.2.7        all the Equipment;

3.2.8        all the Intellectual Property;





10 of 49




3.2.9        all the Book Debts;

3.2.10      all the Investments;

3.2.11      all monies from time to time standing to the credit of any
Designated Account;

3.2.12     all its rights in each Insurance Policy, including all claims, the
proceeds of all claims and all returns of premium in connection with each
Insurance Policy, to the extent not effectively assigned under clause 3.3.1; and

3.2.13     the benefit of each Relevant Agreement and the benefit of any
guarantee or Security for the performance of a Relevant Agreement, to the extent
not effectively assigned under clause 3.3.2.

3.3           As a continuing Security for the payment and discharge of the
Secured Liabilities, the Company with full title guarantee assigns to the Lender
absolutely, subject to a proviso for reassignment on irrevocable discharge in
full of the Secured Liabilities to the satisfaction of the Lender:

3.3.1       all its rights in each Insurance Policy, to the extent that such
rights are capable of being assigned, including all claims, the proceeds of all
claims and all returns of premium in connection with each Insurance Policy; and

3.3.2        the benefit of each Relevant Agreement and the benefit of any
guarantee or Security for the performance of a Relevant Agreement, to the extent
that such benefit is capable of being assigned.

3.4           As a continuing Security for the payment and discharge of the
Secured Liabilities, the Company with full title guarantee charges to the
Lender, by way of first floating charge, all the undertaking, property, assets
and rights of the Company at any time not effectively mortgaged, charged or
assigned pursuant to clause 3.1 to clause 3.3 inclusive.

3.5           Paragraph 14 of Schedule B1 to the Insolvency Act 1986 applies to
the floating charge created by clause 3.4.

3.6           The floating charge created by clause 3.4 shall automatically and
immediately (without notice) be converted into a fixed charge over the assets
subject to that floating charge if:

3.6.1        the Company:

(a)     creates, or attempts to create, without the prior written consent of the
Lender, a Security or a trust in favour of another person over all or any part
of the Secured Assets (except as expressly permitted by the terms of this deed
or the Supplemental Agreement); or

(b)     disposes, or attempts to dispose of, all or any part of the Secured
Assets (except as expressly permitted by the terms of this deed or the





11 of 49




 

Supplemental Agreement and other than Secured Assets that are only subject to
the floating charge while it remains uncrystallised);

3.6.2        any person levies (or attempts to levy) any distress, attachment,
execution or other process against Secured Assets having an aggregate value of
more than US $2,000,000;

3.6.3        a resolution is passed or an order is made for the winding-up,
dissolution, administration or re-organisation of the Company; or

3.6.4        any person (who is entitled to do so) gives notice of its intention
to appoint an administrator to the Company or files such notice with the court
except where such steps are frivolous or vexatious and are discharged, stayed or
dismissed within 14 days of commencement.

3.7           The Lender may, in its sole discretion, by written notice to the
Company, convert the floating charge created under this deed into a fixed charge
as regards any part of the Secured Assets specified by the Lender in that notice
if:

3.7.1        an Event of Default occurs and is continuing; or

3.7.2        the Lender considers those assets to be in danger of being seized
or sold under any form of distress, attachment, execution or other legal
process.

3.8           Any floating charge which was crystallised under 3.6 or 3.7 may by
notice in writing given at any time by the Lender to the Company be reconverted
into a floating charge in relation to the assets specified in such notice.

3.9           Any asset acquired by the Company after any crystallisation of the
floating charge created under this deed that, but for that crystallisation,
would be subject to a floating charge under this deed, shall (unless the Lender
confirms otherwise to the Company in writing) be charged to the Lender by way of
first fixed charge.

4              LIABILITY OF THE COMPANY

4.1           The Company's liability under this deed in respect of any of the
Secured Liabilities shall not be discharged, prejudiced or affected by:

4.1.1        any Security, guarantee, indemnity, remedy or other right held by,
or available to, the Lender that is, or becomes, wholly or partially illegal,
void or unenforceable on any ground;

4.1.2        the Lender renewing, determining, varying, amending or increasing
any facility or other transaction (or any documents relating thereto) including,
without limitation, the Loan and Security Agreement, in any manner or concurring
in, accepting or varying any compromise, arrangement or settlement, or omitting
to claim or enforce payment from any other person; or





12 of 49




 

4.1.3        any other act or omission that, but for this clause 4.1, might have
discharged, or otherwise prejudiced or affected, the liability of the Company.

4.2           The Company waives any right it may have to require the Lender to
enforce any Security or other right, or claim any payment from, or otherwise
proceed against, any other person before enforcing this deed against the
Company.

5              REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants each of the representations and
warranties set out in this clause 5 to the Lender.

5.1          The Company is now and will at all times during the continuance of
this Security be the sole legal and beneficial owner of the Secured Assets
except for any non-exclusive licences granted by the Company to its customers in
the ordinary course of business.

5.2          The Company is now and will at all times during the continuance of
this Security be a limited liability corporation, duly incorporated and validly
existing and in good standing under the law of its jurisdiction of incorporation
except where the failure to be in good standing would not result in a Material
Adverse Change, the name of the Company is as set out at the head of this deed
as at the date hereof and the Company has the power to own its own property and
other assets and carry on business as it is being conducted.

5.3           The Company has the power to enter into, perform and deliver, and
has taken all necessary action to authorise its entry into, performance of and
delivery of this deed and the transactions contemplated by this deed.

5.4           The Company is and will continue to be qualified and licensed to
do business in all jurisdictions in which any failure to do so would have a
material adverse effect on:

(a)     the operations, business or financial condition of the Company;

(b)      its ability to repay the Secured Liabilities or perform its obligations
under this deed and/or the Loan and Security Agreement; and

(c)     the Secured Assets or the perfection or priority of the Lender’s
interest in the Secured Assets.

5.5          The Secured Assets are free from any Security other than Permitted
Liens and the Security created by this deed and, subject to the Registration
Requirements and Reservations, the Lender has and will continue to have a first
ranking and enforceable Security over all of the Secured Assets, subject only to
the Permitted Liens.

5.6          The Company has not received, or acknowledged notice of, any
adverse claim in an amount exceeding US $1,000,000 for all such claims, by any
person in respect of the Secured Assets or any interest in them (save in respect
of Permitted Liens).





13 of 49




 

5.7          The Company is the sole owner of the Intellectual Property, except
for any non-exclusive licences granted by the Company to its customers in the
ordinary course of business and intercompany licensing of intellectual property
in connection with cost-sharing arrangements, distribution, marketing, make-sell
and other similar arrangements. To the best of the Company’s knowledge, each of
the Copyrights, Trademarks and Patents material to the conduct of its business
is valid and enforceable and no part of the Intellectual Property material to
the conduct of the business has been judged invalid or unenforceable, in whole
or in part, and no claim has been made to the Company that any part of the
Intellectual Property violates the rights of any third party except to the
extent such claim or violation would not reasonably be expected to cause a
Material Adverse Change.

5.8          To the best of the Company’s knowledge there is no breach of any
law or regulation that materially and adversely affects the Secured Assets.

5.9          The Company has, at all times, complied in all material respects
with all legislation and regulations applicable to it and the Secured Assets,
including but not limited to those relating to the Company’s ownership of the
Secured Assets, the conduct and licensing of the Company’s business and all
Environmental Law. The Company has obtained all consents, approvals and
authorisations of, made all declarations or filings with, and given all notices
to, all governmental authorities that are necessary for the continued operation
of the Company’s business as currently conducted, except where failure to do so
would not reasonably be expected to cause a Material Adverse Change.

5.10        This deed (and the obligations assumed under this deed) constitutes
and will constitute the legal, valid, binding and enforceable obligations of the
Company, and is and will continue to be effective Security over all and every
part of the Secured Assets in accordance with its terms.

5.11        The execution, delivery and performance by the Company of this deed
and all other documents contemplated by this deed are not subject to any
consents required to be obtained by the Company which have not been obtained,
are enforceable against the Company in accordance with their terms and do not
violate the Company’s constitutional documents or any law or regulation or any
material agreement or instrument which is binding upon the Company or the
Secured Assets.

5.12         The Investments are fully paid and are not subject to any option to
purchase or similar rights.

 





14 of 49




5.13         No constitutional document of an issuer of an Investment, nor any
other agreement:

(a)     restricts or inhibits any transfer of the Investments on creation or
enforcement of the Security constituted by this deed; or

(b)     contains any rights of pre-emption in relation to the Investments.

5.14        As of the date hereof, there is no claim, suit, litigation,
proceeding or investigation pending or, to the best of the Company’s knowledge,
threatened in writing against or affecting the Company in any court or before
any governmental agency that could reasonably be expected to result in damages
of more than US $2,000,000.

5.15        The Company is able to pay its debts as they fall due and the value
of the Company’s assets exceeds the value of its liabilities.

5.16        The representations and warranties set out in clause 5.1 to clause
5.15 are made by the Company on the date of this deed and the representations
and warranties set out in clauses 5.1, 5.2, 5.3, 5.4, 5.5, 5.8, 5.10, 5.12 and
5.13, continue to be true throughout the Security Period except to the extent
that such representations or warranties relate to a particular date.

6              GENERAL COVENANTS

6.1           Negative Pledge and Disposal Restrictions

The Company shall not at any time, except with the prior written consent of the
Lender:

6.1.1       create, purport to create or permit to subsist any Security on, or
in relation to, any Secured Asset other than any Security created by this deed
or any Permitted Liens;

6.1.2       sell, assign, transfer, part with possession of, or otherwise
dispose of in any manner (or purport to do so), all or any part of, or any
interest in, the Secured Assets (except, in the ordinary course of business,
Secured Assets that are only subject to an uncrystallised floating charge or
pursuant to a Permitted Lien or transfers or disposals permitted by the
Supplemental Agreement); or

6.1.3       create or grant (or purport to create or grant) any interest
whatsoever in the Secured Assets in favour of a third party (except, in the
ordinary course of business, Secured Assets that are only subject to an
uncrystallised floating charge or pursuant to a Permitted Lien).

6.2           Preservation of Secured Assets

The Company shall not do, or permit to be done, any act or thing that would
depreciate, jeopardise or otherwise prejudice in any material way or the
Security held by the Lender, or materially diminish the value of any of the
Secured Assets. The Company will promptly advise the Lender in writing of any
material loss or damage to the Secured Assets.





15 of 49




 

6.3           Compliance With Laws and Regulations

6.3.1        The Company shall not, without the Lender's prior written consent,
use or permit the Secured Assets to be used in any way contrary (in any material
respect) to applicable law.

6.3.2        The Company will comply, in all material respects, with all
provisions of all law and regulations applicable to the Company, including but
not limited to those relating to the Company’s ownership of the Secured Assets,
the conduct and licensing of the Company’s business and all Environmental Law,
except where a failure to do so would not reasonably result in liability
exceeding US $1,000,000 (or its equivalent in any other relevant currency).

6.3.3        The Company shall:

(a)      comply, in all material respects, with the requirements of any law and
regulation relating to or affecting the Secured Assets or the use of it or any
part of them;

(b)     obtain, and promptly renew from time to time, and comply, in all
material respects, with the terms of all authorisations that are required in
connection with the Secured Assets or their use or that are necessary to
preserve, maintain or renew any Secured Asset; and

(c)      promptly effect any maintenance, modifications, alterations or repairs
that are required to keep the Secured Assets in good and merchantable condition
(fair wear and tear excepted) or as required by any law or regulation to be
effected on or in connection with the Secured Assets,

in each case except where the failure to do so would not reasonably be expected
to cause a Material Adverse Change.

6.4           Enforcement of Rights

The Company shall use its reasonable commercial endeavours to enforce any rights
and institute, continue or defend any proceedings relating to any of the Secured
Assets which the Lender may reasonably require from time to time.

6.5           Notice of Misrepresentation and Breaches

The Company shall, promptly on any executive officer of the company becoming
aware of any of the same, give the Lender notice in writing of:

6.5.1       any representation or warranty set out in this deed that is
incorrect or misleading in any material respect when made or deemed to be
repeated and which results in a Material Adverse Change;

6.5.2        any breach of any covenant set out in this deed;





16 of 49




6.5.3        the occurrence of any Event of Default;

6.5.4        any meeting of creditors whether called by the Company or otherwise
to discuss, or any proposal or application for the appointment of an
administrator, receiver, manager, liquidator, or similar official in respect of
the Company or any of its assets and if any such official is appointed; and

6.5.5        any change of any of its executive officers within 10 days after
the date of such change.

6.6           Title Documents

The Company shall, on the execution of this deed or, if later, the date of
acquisition of the relevant Secured Asset, deposit with the Lender and the
Lender shall, for the duration of this deed be entitled to hold:

6.6.1        all deeds and documents of title relating to the Secured Assets
that are in the possession or control of the Company (and if these are not
within the possession or control of the Company, the Company undertakes to use
reasonable endeavours to obtain possession of all these deeds and documents of
title);

6.6.2       all deeds and documents of title (if any) relating to the Book Debts
as the Lender may reasonably specify from time to time; and

6.6.3        copies of all the Relevant Agreements, certified to be true copies
by either a director of the Company or by the Company's solicitors (as the
Lender may reasonably require).

6.7           Insurance

6.7.1       The Company shall procure that the Secured Assets are insured and
kept insured (or where, in the case of any leasehold property, insurance is the
responsibility of the landlord under the terms of the lease, either procure that
the landlord insures and keeps insured or, if and to the extent that the
landlord does not do so, itself insure and keep insured) against such risks and
in such amounts that are customary and in accordance with standard practice for
the Company's industry and locations.

6.7.2       The Company shall, if requested by the Lender, produce to the Lender
the policy, certificate or cover note relating to the insurance required by
clause 6.7.1.

6.7.3        The Company shall, if requested by the Lender, procure that the
Lender is named as composite insured with the Company on each Insurance Policy
maintained by it or any person on its behalf in accordance with clause 6.7.1 and
as first loss payee in respect of each Insurance Policy and that the terms of
each Insurance Policy require the insurer not to invalidate the policy as
against the Lender by reason of the act or default of any other joint or
named insured and not to cancel it without giving at least 30 days' prior
written notice to the Lender.





17 of 49




 

6.7.4       The Company shall ensure that all premiums in respect of each
Insurance Policy maintained by it in accordance with clause 6.7.1 are promptly
paid and do all other things necessary to keep that policy in full force and
effect.

6.8           No Invalidation of Insurance

The Company shall not do or omit to do, or permit to be done or omitted, any act
or thing that may invalidate or otherwise materially prejudice any Insurance
Policy maintained in accordance with clause 6.7.1.

6.9           Proceeds of Insurance Policies

6.9.1        Prior to the occurrence of an Event of Default which is continuing,
all monies received or receivable by the Company under any insurance policy
maintained in accordance with clause 6.7.1 (including all monies received or
receivable by it under any Insurance Policy) shall be applied in repairing,
replacing, restoring or rebuilding the property or assets  destroyed including,
for the avoidance of doubt, reimbursing the Company for its costs in effecting
the same.

6.9.2        Following the occurrence of an Event of Default which is
continuing, all monies received or receivable by the Company under any insurance
policy maintained in accordance with clause 6.7.1 (including all monies received
or receivable by it under any Insurance Policy) at any time (whether or not the
Security constituted by this deed has become enforceable) shall:

(a)     immediately be paid to the Lender;

(b)      if they are not paid directly to the Lender by the insurers, be held by
the Company as trustee of the same for the benefit of the Lender (and the
Company shall account for them to the Lender); and

(c)      at the option of the Lender, be applied in making good or recouping
expenditure in respect of the loss or damage for which those monies are received
or in, or towards, discharge or reduction of the Secured Liabilities.

6.10         Notices to be given by the Company

The Company shall promptly, but in any event within 5 Business Days, on the
execution of this deed (or, if later, the date of acquisition of the relevant
Secured Asset):

6.10.1      give notice to each counterparty to a Relevant Agreement that it has
charged or assigned its rights and interest in and under that Relevant Agreement
under clause 3  (Grant of Security) and use reasonable endeavours to procure
that





18 of 49




 

each addressee of any such notice provides to the Lender an acknowledgement of
the notice of the Lender's interest;

6.10.2     give notice to any bank, financial institution or other person
(excluding the Lender) with whom it has an account that it has charged to the
Lender its rights and interests under that account under clause 3.2.11 and use
reasonable endeavours to procure that each addressee of any such notice provides
to the Lender an acknowledgement of the notice of the Lender's interest.

The Company shall obtain the Lender's prior approval of the form of any notice
or acknowledgement to be used under this clause 6.10.

6.11         Information

The Company shall:

6.11.1     promptly give the Lender and/or Talend SA such information and
documentation relating to the Company as may be required to be provided by
Talend SA to the Lender under the terms of the Loan and Security Agreement;

6.11.2      promptly give the Lender such information concerning the location,
condition, use and operation of the Secured Assets as the Lender may reasonably
require;

6.11.3     permit any persons designated by the Lender and any Receiver to enter
on its premises and inspect and examine any Secured Asset, and the records
relating to that Secured Asset, at all reasonable times and on reasonable prior
notice provided that, so long as no Event of Default is continuing, such access
shall be limited to once in each year; and

6.11.4     promptly notify the Lender in writing of any action, claim or demand
made by or against it in connection with any Secured Asset which, if adversely
determined, could reasonably be expected to give rise to a Material Adverse
Change, together with, the Company's proposals for settling, liquidating,
compounding or contesting any such action, claim or demand and shall, subject to
the Lender's prior approval, implement those proposals at its own expense.

6.12         Payment of Outgoings

The Company shall promptly pay all taxes, fees, licence duties, registration
charges, insurance premiums and other material outgoings in respect of the
Secured Assets and, within 5 Business Days of demand, produce evidence of
payment to the Lender.

7              PROPERTY COVENANTS

7.1           Maintenance

The Company shall keep all buildings and all fixtures on each Property in good
and substantial repair and condition (ordinary wear and tear excepted).





19 of 49




 

7.2           Preservation of Property, Fixtures and Equipment

The Company shall not, without the prior written consent of the Lender:

7.2.1       pull down or remove the whole, or any part of, any building forming
part of any Property or permit the same to occur;

7.2.2       make or permit any material alterations to any Property, or sever or
remove, or permit to be severed or removed, any of its fixtures;

7.2.3        remove or make any material alterations to any of the Equipment
belonging to, or in use by, the Company on any Property (except to effect
necessary repairs or replace them with new or improved models or substitutes);
or

7.2.4       become a lessee under any lease affecting any real property pursuant
to which the lessor may obtain any rights in any of the Secured Assets.

7.3           Conduct of Business on Properties

The Company shall carry on its trade and business on those parts (if any) of the
Properties as are used for the purposes of trade or business in accordance with
the standards of good management from time to time current in that trade or
business.

7.4           Planning Information

The Company shall:

7.4.1       give full particulars to the Lender of any notice, order, direction,
designation, resolution or proposal given or made by any planning authority or
other public body or authority (“Planning Notice”) that specifically applies to
any Property, or to the locality in which it is situated, within seven days
after becoming aware of the relevant Planning Notice; and

7.4.2       (if the Lender so requires) immediately, and at the cost of the
Company, take all reasonable and necessary steps to comply with any Planning
Notice, and make, or join with the Lender in making, any objections or
representations in respect of that Planning Notice that the Lender may desire.

7.5           Compliance with Covenants

The Company shall:

7.5.1       observe and perform in all material respects all covenants,
stipulations and conditions to which each Property, or the use of it, is or may
be subjected, and (if the Lender so requires, acting reasonably) produce
evidence sufficient to satisfy the Lender that those covenants, stipulations and
conditions have been observed and performed;





20 of 49




 

7.5.2       diligently enforce in accordance with its business judgment all
material covenants, stipulations and conditions benefiting each Property and
shall not (and shall not agree to) waive, release or vary any of the same; and

7.5.3       (without prejudice to the generality of the foregoing) where a
Property, or part of it, is held under a lease, duly and punctually perform and
observe all the tenant's covenants and conditions.

7.6           Payment of Rent and Outgoings

The Company shall:

7.6.1        where a Property, or part of it, is held under a lease, duly and
punctually pay all rents due from time to time;

7.6.2        pay (or procure payment of the same) when due all material charges,
rates, taxes, duties, assessments and other outgoings relating to or imposed on
each Property or on its occupier; and

7.6.3       comply in all material respects with the terms of any such lease and
with any lease of property where any of the Secured Assets now or in the future
may be located.

7.7           Maintenance of Interests in Properties

The Company shall not, without the prior written consent of the Lender:

7.7.1        grant, or agree to grant, any licence or tenancy affecting the
whole or any part of any Property, or exercise, or agree to exercise, the
statutory powers of leasing or of accepting surrenders under sections 99 or 100
of the Law of Property Act 1925; or

7.7.2       in any other way dispose of, surrender or create, or agree to
dispose of surrender or create, any legal or equitable estate or interest in the
whole or any part of any Property.

7.8           Environment

The Company shall:

7.8.1       comply in all material respects with all the requirements of
Environmental Law both in the conduct of its general business and in the
management, possession or occupation of each Property; and

7.8.2       obtain and comply in all material respects with all authorisations,
permits and other types of licences necessary under Environmental Law.





21 of 49




7.9           Property Information

The Company shall inform the Lender promptly of any acquisition by the Company
of, or contract made by the Company to acquire, any freehold, leasehold or other
interest in any property.

7.10         VAT Option to Tax

The Company shall not, without the prior written consent of the Lender:

7.10.1      exercise any VAT option to tax in relation to any Property; or

7.10.2      revoke any VAT option to tax exercised, and disclosed to the Lender,
before the date of this deed.

7.11         Registration at the Land Registry

The Company consents to an application being made by the Lender to the Land
Registrar for the following restriction to be registered against its title to
each Property:

"No disposition of the registered estate by the proprietor of the registered
estate or by the proprietor of any registered charge, not being a charge
registered before the entry of this restriction is to be registered without a
written consent signed by the proprietor for the time being of the charge dated
[DATE] 2019  in favour of Pacific Western Bank referred to in the charges
register or its conveyancer."

8              INVESTMENTS COVENANTS

8.1           The Company shall:

(a)      on the execution of this deed, deposit with the Lender all stock or
share certificates and other documents of title or evidence of ownership
relating to any Investments owned by the Company at that time; and

(b)      on the purchase or acquisition by it of Investments after the date of
this deed, deposit with the Lender all stock or share certificates and other
documents of title or evidence of ownership relating to those Investments.

8.2           At the same time as depositing documents with the Lender in
accordance with clause 8.1(a) or clause 8.1(b), the Company shall also deposit
with the Lender:

(a)      all stock transfers forms relating to the relevant Investments duly
completed and executed by or on behalf of the Company, but with the name of the
transferee, the consideration and the date left blank; and

(b)     any other documents (in each case duly completed and executed by or on
behalf of the Company) that the Lender may reasonably request in order to enable
it or any of its nominees, or any purchaser or transferee,





22 of 49




 

to be registered as the owner of, or otherwise obtain a legal title to, or to
perfect its Security in any of the relevant Investments,

so that the Lender may, at any time and without notice to the Company, complete
and present those stock transfer forms and other documents to the issuer of the
Investments for registration.

8.3           The Company shall terminate with immediate effect all nominations
it may have made (including, without limitation, any nomination made under
section 145 or section 146 of the Companies Act 2006) in respect of any
Investments and, pending that termination, procure that any person so nominated:

(a)     does not exercise any rights in respect of any Investments without the
prior written approval of the Lender; and

(b)     immediately on receipt by it, forward to the Lender all communications
or other information received by it in respect of any Investments for which it
has been so nominated.

8.4          The Company shall not, during the Security Period, exercise any
rights (including, without limitation, any rights under sections 145 and 146 of
the Companies Act 2006) to nominate any person in respect of any of the
Investments.

The Company shall:

8.5           obtain all consents, waivers, approvals and permissions that are
necessary, under the articles of association (or otherwise) of an issuer, for
the transfer of the Investments to the Lender or its nominee, or to a purchaser
on enforcement of this deed; and

8.6           procure the amendment of the share transfer provisions (including,
but not limited to, deletion of any pre-emption provisions) under the articles
of association, other constitutional documents or otherwise of each issuer in
any manner that the Lender may require in order to permit the transfer of the
Investments to the Lender or its nominee, or to a purchaser on enforcement of
this deed.

8.7          Before the Security constituted by this deed becomes enforceable,
the Company may retain and apply for its own use all dividends, interest and
other monies paid or payable in respect of the Investments and, if any are paid
or payable to the Lender or any of its nominees, the Lender will hold all those
dividends, interest and other monies received by it for the Company and will pay
them to the Company promptly on request; and

8.8          Before the Security constituted by this deed becomes enforceable,
the Company may exercise all voting and other rights and powers in respect of
the Investments or, if any of the same are exercisable by the Lender of any of
its nominees, to direct in writing the exercise of those voting and other rights
and





23 of 49




 

powers provided that it shall not do so in any way that would breach any
provision of the Loan and Security Agreement or this deed or for any purpose
inconsistent with the Loan and Security Agreement or this deed.

8.8.1       The Company shall indemnify the Lender against any loss or liability
incurred by the Lender (or its nominee) as a consequence of the Lender (or its
nominee) acting in respect of the Investments at the direction of the Company.

8.8.2       The Lender shall not, by exercising or not exercising any voting
rights or otherwise, be construed as permitting or agreeing to any variation or
other change in the rights attaching to or conferred by any of the Investments
that the Lender considers prejudicial to, or impairing the value of, the
Security created by this deed.

8.9           After the Security constituted by this deed has become
enforceable:

(a)      all dividends and other distributions paid in respect of the
Investments and received by the Company shall be held by the Company on trust
for the Lender and immediately paid into a Designated Account or, if received by
the Lender, shall be retained by the Lender; and

(b)      all voting and other rights and powers attaching to the Investments
shall be exercised by, or at the direction of, the Lender and the Company shall,
and shall procure that its nominees shall, comply with any directions the Lender
may give, in its absolute discretion, concerning the exercise of those rights
and powers.

8.10        The Company shall promptly pay all calls, instalments and other
payments that may be or become due and payable in respect of all or any of the
Investments. The Company acknowledges that the Lender shall not be under any
liability in respect of any such calls, instalments or other payments.

8.11         The Company shall not, without the prior written consent of the
Lender, amend:

(a)     the memorandum or articles of association, or any other constitutional
documents, of any issuer that is not a public company; or

(b)     the rights or liabilities attaching to any of the Investments,

which has a material and adverse effect on the rights of the Lender to the
Investments under this deed or the Company’s interest in, or the value,
perfection or priority of the Lender’s Security in, the Investments.





24 of 49




8.12        The Company shall ensure (as far as it is able to by the exercise of
all voting rights and powers of control) that any issuer that is not a public
company shall not:

(a)     consolidate or subdivide any of its Investments, or reduce or
re-organise its share capital in any way;

(b)     issue any new shares or stock; or

(c)      refuse to register any transfer of any of its Investments that may be
lodged for registration by, or on behalf of, the Lender or the Company in
accordance with this deed.

8.13        The Company shall, promptly following receipt, send to the Lender
copies of any notice, circular, report, accounts and any other document received
by it that relates to the Investments.

9              EQUIPMENT COVENANTS

9.1           The Company shall:

(a)      maintain the Equipment in good and serviceable condition (except for
expected fair wear and tear) in compliance in all material respects with all
relevant manuals, handbooks, manufacturer's instructions and recommendations and
maintenance or servicing schedules;

(b)      at its own expense, renew and replace any parts of the Equipment when
they become obsolete, worn out or damaged with parts of a similar quality and of
equal or greater value insofar as such Equipment is necessary for the ongoing
conduct of the Company's business; and

9.2          The Company shall promptly pay all material taxes, fees, licence
duties, registration charges, insurance premiums and other outgoings in respect
of the Equipment and, on demand, produce evidence of such payment to the Lender.

9.3          The Company shall, if so requested by the Lender, affix to and
maintain on each item of Equipment in a conspicuous place, a clearly legible
identification plate containing the following wording:

"NOTICE OF CHARGE

This [DESCRIBE ITEM] and all additions to it [and ancillary equipment] are
subject to a fixed charge dated [DATE] in favour of Pacific Western Bank."

10            BOOK DEBTS COVENANTS

10.1         The Company shall:

(a)      as an agent for the Lender, following the enforcement of this deed,
collect in and realise all Book Debts, pay the proceeds into a Designated
Account (or if there is no Designated Account, such account as the Lender may
direct) immediately on receipt and, pending that payment, hold those proceeds in
trust for the Lender;





25 of 49




(b)      not, at any time on or following the enforcement of this deed, withdraw
any amounts standing to the credit of any Designated Account; and

(c)      at any time during the Security Period, if called on to do so by the
Lender, execute a legal assignment of the Book Debts to the Lender on such terms
as the Lender may require and immediately on enforcement of this deed give
notice of that assignment to the debtors from whom the Book Debts are due, owing
or incurred.

10.2        The Company shall not at any time during the Security Period (except
with the prior written consent of the Lender) release, exchange, compound,
set-off, grant time or indulgence in respect of, all or any of the Book Debts.

11            RELEVANT AGREEMENTS COVENANTS

11.1        The Company shall, unless the Lender agrees otherwise in writing,
comply in all material respects with the material terms of each Relevant
Agreement and any other document, agreement or arrangement comprising the
Secured Assets (including the Insurance Policies to the extent that they apply
to the Company).

11.2         The Company shall not, unless the Lender agrees otherwise in
writing:

(a)     amend or vary or agree to any change in, or waive any requirement of;

(b)     settle, compromise, terminate, rescind or discharge (except by
performance); and

(c)      abandon, waive, dismiss, release or discharge any action, claim or
proceedings against any counterparty to a Relevant Agreement or other person in
connection with,

any Relevant Agreement and any other document, agreement or arrangement
comprising the Secured Assets (other than the Insurance Policies) if the same
would have a material and adverse effect on the rights of the Lender under this
deed or the Company’s interest in, or the perfection or priority of the Lender’s
Security in, the Secured Assets.

11.3         Prior to entering into or becoming bound by any material licence or
agreement in the future, the Company shall:

(a)      provide written notice to Lender of the material terms of such licence
or agreement with a description of its likely impact on the Company’s business
or financial condition; and

(b)      in good faith use its reasonable endeavours to obtain the consent of,
or waiver by, any person whose consent or waiver is necessary for the Company’s
interest in such licences or contract rights to be deemed Secured Assets and for
Lender to have Security in such licences or





26 of 49




contract rights, provided, however, that the failure to obtain any such consent
or waiver shall not constitute an Event of Default.

12            INTELLECTUAL PROPERTY COVENANTS

12.1         The Company shall:

(a)      take all necessary action to protect, safeguard, defend and maintain
present and future rights in, or relating to, the Intellectual Property material
to its business including (without limitation) by observing all material
covenants and stipulations relating to those rights, and by paying all
applicable renewal fees, licence fees and other outgoings; and

(b)     use its reasonable endeavours to prevent infringements of the
Intellectual Property material to its business.

12.2         The Company shall:

(a)      give the Lender not less than 30 days prior written notice of the
filing of any applications or registrations of any Intellectual Property,
including the title of such Intellectual Property rights to be registered and
the date such applications or registrations will be filed and shall keep the
Lender informed of all matters relating to each such registration;

(b)     prior to the filing of any such applications or registrations, execute
such documents as the Lender may reasonably request for the Lender to maintain
its perfection in the Intellectual Property rights to be registered by the
Company.

12.3        The Company shall not permit any Intellectual Property material to
its business to be abandoned, cancelled, forfeited or to lapse.

13            POWERS OF THE LENDER

13.1         Power to Remedy

13.1.1     The Lender shall be entitled (but shall not be obliged) to remedy, at
any time, a breach by the Company of any of its obligations contained in this
deed.

13.1.2      The Company irrevocably authorises the Lender and its agents to do
all things that are necessary for that purpose.

13.1.3     Any monies expended by the Lender in remedying a breach by the
Company of its obligations contained in this deed shall be reimbursed by the
Company to the Lender on a full indemnity basis and shall carry interest at the
default rate of interest specified in the Loan and Security Agreement.





27 of 49




13.2         Exercise of Rights

The rights of the Lender under clause 13.1 are without prejudice to any other
rights of the Lender under this deed. The exercise of any rights of the Lender
under this deed shall not make the Lender liable to account as a mortgagee in
possession.

13.3         Power to Dispose of Chattels

13.3.1      At any time after the Security constituted by this deed has become
enforceable, the Lender or any Receiver may, as agent for the Company, dispose
of any chattels or produce found on any Property.

13.3.2     Without prejudice to any obligation to account for the proceeds of
any disposal made under clause 13.3.1, the Company shall indemnify the Lender
and any Receiver against any liability arising from any disposal made under
clause 13.3.1 except to the extent such liability arises from the gross
negligence or wilful misconduct of the Lender or Receiver.

13.4         Lender has Receiver’s Powers

To the extent permitted by law, any right, power or discretion conferred by this
deed on a Receiver may, after the Security constituted by this deed has become
enforceable, be exercised by the Lender in relation to any of the Secured Assets
whether or not it has taken possession of any Secured Assets and without first
appointing a Receiver or notwithstanding the appointment of a Receiver.

13.5         Conversion of Currency

13.5.1     For the purpose of, or pending the discharge of, any of the Secured
Liabilities, the Lender may convert any monies received, recovered or realised
by it under this deed (including the proceeds of any previous conversion under
this clause 13.5) from their existing currencies of denomination into any other
currencies of denomination that the Lender may think fit.

13.5.2      Any such conversion shall be effected at the Lender's (or at any
reference bank’s as may be determined by the Lender) then prevailing spot
selling rate of exchange for such other currency against the existing currency.

13.5.3     Each reference in this clause 13.5 to a currency extends to funds of
that currency and, for the avoidance of doubt, funds of one currency may be
converted into different funds of the same currency.

13.5.4     If, under any applicable law or regulation or pursuant to a judgment
or order being made or registered against the Company or the liquidation of the
Company or without limitation for any other reason, any payment under or in
connection with this deed is made or requires to be satisfied in a currency (the
"payment currency") other than the currency in which such payment is expressed
by the Lender to be due under or in connection with this deed (the "contractual
currency") then, to the extent that the amount of such payment





28 of 49




 

actually received by the Lender, when converted into the contractual currency at
the rate of exchange, falls short of the amount due under or in connection with
this deed, the Company, as a separate and independent obligation, shall
indemnify and hold harmless the Lender against the amount of such shortfall.

13.6         New Accounts

13.6.1     If the Lender receives, or is deemed to have received, notice of any
subsequent Security, or other interest, affecting all or part of the Secured
Assets, the Lender may open a new account for the Company in the Lender's books.
Without prejudice to the Lender's right to combine accounts, no money paid to
the credit of the Company in any such new account shall be appropriated towards,
or have the effect of discharging, any part of the Secured Liabilities.

13.6.2     If the Lender does not open a new account immediately on receipt of
the notice, or deemed notice, under clause 13.6.1, then, unless the Lender gives
express written notice to the contrary to the Company, all payments made by the
Company to the Lender shall be treated as having been credited to a new account
of the Company and not as having been applied in reduction of the Secured
Liabilities, as from the time of receipt or deemed receipt of the relevant
notice by the Lender.

13.7         Lender’s Set-Off Rights

If the Lender has more than one account for the Company in its books, the Lender
may at any time after:

13.7.1      the Security constituted by this deed has become enforceable; or

13.7.2     the Lender has received, or is deemed to have received, notice of any
subsequent Security or other interest affecting all or any part of the Secured
Assets,

transfer, without prior notice, all or any part of the balance standing to the
credit of any account to any other account that may be in debit. After making
any such transfer, the Lender shall notify the Company of that transfer.

13.8         Indulgence

The Lender may, at its discretion, grant time or other indulgence, or make any
other arrangement, variation or release with any person not being a party to
this deed (whether or not any such person is jointly liable with the Company) in
respect of any of the Secured Liabilities, or of any other Security for them
without prejudice either to this deed or to the liability of the Company for the
Secured Liabilities.





29 of 49




13.9         Appointment of an Administrator

13.9.1     The Lender may at any time, without notice to the Company, appoint
any one or more persons to be an Administrator of the Company pursuant to
Paragraph 14 of Schedule B1 of the Insolvency Act 1986 if the Security
constituted by this deed becomes enforceable.

13.9.2      Any appointment under this clause 13.9 shall:

(a)     be in writing signed by a duly authorised signatory of the Lender; and

(b)     take effect, in accordance with paragraph 19 of Schedule B1 of the
Insolvency Act 1986.

13.9.3     The Lender may apply to the court for an order removing an
Administrator from office and may by notice in writing in accordance with this
clause 13.9 appoint a replacement for any Administrator who has died, resigned,
been removed or who has vacated office upon ceasing to be qualified.

14            WHEN SECURITY BECOMES ENFORCEABLE

14.1         Security Becomes Enforceable on Event of Default

The Security constituted by this deed shall be immediately enforceable:

(a)     upon the occurrence of an Event of Default which is continuing;

(b)     if the Company is in breach of any of its obligations under this deed
(other than in respect of a breach of clause 2  (Covenant to pay) or any other
payment obligation under this deed which has not be remedied within any
applicable period)  and that breach (if capable of remedy) has not been remedied
to the satisfaction of the Lender within 10 Business Days of the occurrence of
such breach, provided that if such failure cannot reasonably be cured within
such period, the Company shall have an additional reasonable period of time of
no longer than 10 Business Days to cure such failure; and/or

(c)     if an encumbrancer other than the Lender shall take possession of any of
the Secured Assets or any part thereof (other than Permitted Liens) or any
secured creditor of the Company enforces its Security in respect of
substantially all of the Secured Assets or any other event shall happen which
puts in material jeopardy all or any material part of the Secured Assets.

14.2         Discretion

After the Security constituted by this deed has become enforceable, the Lender
may, in its absolute discretion, enforce all or any part of that Security at the
times, in the manner and on the terms it thinks fit, and take possession of and
hold or dispose of all or any part of the Secured Assets.





30 of 49




15            ENFORCEMENT OF SECURITY

15.1         Enforcement Powers

15.1.1     The power of sale and other powers conferred by section 101 of the
LPA 1925 (as varied or extended by this deed) shall, as between the Lender and a
purchaser from the Lender, arise on and be exercisable at any time after the
execution of this deed, but the Lender shall not exercise such power of sale or
other powers until the Security constituted by this deed has become enforceable
under clause 14.1  (Security Becomes Enforceable on Event of Default).

15.1.2      Section 103 of the LPA 1925 does not apply to the Security
constituted by this deed.

15.2         Extension of Statutory Powers of Leasing

The statutory powers of leasing and accepting surrenders conferred on mortgagees
under the LPA 1925 and by any other statute are extended so as to authorise the
Lender and any Receiver, at any time after the Security constituted by this deed
has become enforceable, whether in its own name or in that of the Company, to:

15.2.1      grant a lease or agreement to lease;

15.2.2      accept surrenders of leases; or

15.2.3      grant any option of the whole or any part of the Secured Assets with
whatever rights relating to other parts of it,

whether or not at a premium and containing such covenants on the part of the
Company, and on such terms and conditions (including the payment of money to a
lessee or tenant on a surrender) as the Lender or Receiver thinks fit without
the need to comply with any of the restrictions imposed by sections 99 and 100
of the LPA 1925.

15.3         Access on Enforcement

15.3.1      At any time after the Lender has demanded payment of the Secured
Liabilities or if the Company defaults in the performance of its obligations
under this deed or the Loan and Security Agreement, the Company will allow the
Lender or its Receiver, without further notice or demand, immediately to
exercise all its rights, powers and remedies in particular (and without
limitation) to take possession of any Secured Asset and for that purpose to
enter on any premises where a Secured Asset is situated (or where the Lender or
a Receiver reasonably believes a Secured Asset to be situated) without incurring
any liability to the Company for, or by any reason of, that entry.





31 of 49




15.3.2     At all times, the Company must allow the Lender or its Receiver or
procure that the Lender or its Receiver is allowed access to any premises for
the purpose of clause 15.3.1 (including obtaining any necessary consents or
permits of other persons) and ensure that its employees and officers do the
same.

15.4         Prior Security

At any time after the Security constituted by this deed has become enforceable,
or after any powers conferred by any Security having priority to this deed shall
have become exercisable, the Lender may:

15.4.1      redeem that or any other prior Security;

15.4.2      procure the transfer of that Security to it; and

15.4.3      settle and pass any account of the holder of any prior Security.

Any accounts so settled and passed shall be, in the absence of any manifest
error, conclusive and binding on the Company. All monies paid by the Lender to
an encumbrancer in settlement of any of those accounts shall, as from its
payment by the Lender, be due from the Company to the Lender on current account
and shall bear interest at the default rate of interest specified in the Loan
and Security Agreement and be secured as part of the Secured Liabilities.

15.5         Protection of Third Parties

No purchaser, mortgagee or other person dealing with the Lender, any Receiver or
Delegate shall be concerned to enquire:

15.5.1      whether any of the Secured Liabilities have become due or payable,
or remain unpaid or undischarged;

15.5.2     whether any power the Lender, a Receiver or Delegate is purporting to
exercise has become exercisable or is properly exercisable; or

15.5.3      how any money paid to the Lender, any Receiver or any Delegate is to
be applied.

15.6         Privileges

Each Receiver and the Lender is entitled to all the rights, powers, privileges
and immunities conferred by the LPA 1925 on mortgagees and receivers.

15.7         No Liability as Mortgagee in Possession

Neither the Lender, any Receiver, any Delegate nor any Administrator shall be
liable to account as mortgagee in possession in respect of all or any of the
Secured Assets, nor shall any of them be liable for any loss on realisation of,





32 of 49




or for any neglect or default of any nature in connection with, all or any of
the Secured Assets for which a mortgagee in possession might be liable as such.

15.8         Conclusive Discharge to Purchasers

The receipt of the Lender or any Receiver or Delegate shall be a conclusive
discharge to a purchaser and, in making any sale or other disposal of any of the
Secured Assets or in making any acquisition in the exercise of their respective
powers, the Lender, every Receiver and Delegate may do so for any consideration,
in any manner and on any terms that it or he thinks fit.

15.9         Right of Appropriation

15.9.1      To the extent that:

(a)     the Secured Assets constitute Financial Collateral; and

(b)     this deed and the obligations of the Company under it constitute a
Security Financial Collateral Arrangement,

the Lender shall have the right, at any time after the Security constituted by
this deed has become enforceable, to appropriate all or any of those Secured
Assets in or towards the payment or discharge of the Secured Liabilities in any
order that the Lender may, in its absolute discretion, determine.

15.9.2     The value of any Secured Assets appropriated in accordance with
clause  15.9.1 shall be the price of those Secured Assets at the time the right
of appropriation is exercised as listed on any recognised market index, or
determined by any other method that the Lender may select (including independent
valuation).

15.9.3     The Company agrees that the methods of valuation provided for in this
clause are commercially reasonable for the purposes of the Financial Collateral
Regulations.

16            RECEIVER

16.1         Appointment

At any time after the Security constituted by this deed has become enforceable,
or at the request of the Company, the Lender may, without further notice,
appoint by way of deed, or otherwise in writing, any one or more persons to be a
Receiver of all or any part of the Secured Assets.

16.2         Removal

The Lender may, without further notice (subject to section 45 of the Insolvency
Act 1986), from time to time, by way of deed, or otherwise in writing, remove
any Receiver appointed by it and may, whenever it thinks fit, appoint a
new Receiver in the place of any Receiver whose appointment may for any reason
have terminated.





33 of 49




16.3         Remuneration

The Lender may fix the remuneration of any Receiver appointed by it without the
restrictions contained in section 109 of the LPA 1925, and the remuneration of
the Receiver shall be a debt secured by this deed and form part of the Secured
Liabilities, which shall be due and payable immediately on such remuneration
being paid by the Lender.

16.4         Power of Appointment Additional to Statutory Powers

The power to appoint a Receiver conferred by this deed shall be in addition to
all statutory and other powers of the Lender under the Insolvency Act 1986, the
LPA 1925 or otherwise, and shall be exercisable without the restrictions
contained in sections 103 and 109 of the LPA 1925 or otherwise.

16.5         Power of Appointment Exercisable Despite Prior Appointments

The power to appoint a Receiver (whether conferred by this deed or by statute)
shall be, and remain, exercisable by the Lender despite any prior appointment in
respect of all or any part of the Secured Assets.

16.6         Agent of the Company

Any Receiver appointed by the Lender under this deed shall be the agent of the
Company and the Company shall be solely responsible for the contracts,
engagements, acts, omissions, defaults, losses and remuneration of that Receiver
and for liabilities incurred by that Receiver. The agency of each Receiver shall
continue until the Company goes into liquidation and after that the Receiver
shall act as principal and shall not become the agent of the Lender.

17            POWERS OF RECEIVER

17.1         General

17.1.1      Any Receiver appointed by the Lender under this deed shall, in
addition to the powers conferred on him by statute, have the powers set out in
clause 17.2 to clause 17.23.

17.1.2      If there is more than one Receiver holding office at the same time,
each Receiver may (unless the document appointing him states otherwise) exercise
all of the powers conferred on a Receiver under this deed individually and to
the exclusion of any other Receiver.





34 of 49




 

17.1.3     Any exercise by a Receiver of any of the powers provided under clause
17  (Powers of a Receiver) may be on behalf of the Company, the directors of the
Company (in the case of the power contained in clause 17.16) or himself.

17.2         Repair and Develop Properties

A Receiver may undertake or complete any works of repair, building or
development on the Properties and may apply for and maintain any planning
permission, development consent, building regulation approval or any other
permission, consent or licence to carry out any of the same.

17.3         Surrender Leases

A Receiver may grant, or accept surrenders of, any leases or tenancies affecting
any Property and may grant any other interest or right over any Property on any
terms, and subject to any conditions, that he thinks fit.

17.4         Employ Personnel and Advisors

A Receiver may provide services and employ, or engage any managers, officers,
servants, contractors, workmen, agents, other personnel and professional
advisers on any terms, and subject to any conditions, that he thinks fit. A
Receiver may discharge any such person or any such person appointed by the
Company.

17.5         Make VAT Elections

A Receiver may make, exercise or revoke any value added tax option to tax as he
thinks fit.

17.6         Remuneration

A Receiver may charge and receive any sum by way of remuneration (in addition to
all costs, charges and expenses incurred by him) that the Lender may prescribe
or agree with him.

17.7         Realise Secured Assets

A Receiver may collect and get in the Secured Assets or any part of them in
respect of which he is appointed, and make any demands and take any proceedings
as may seem expedient for that purpose, and take possession of the Secured
Assets with like rights.

17.8         Manage or Reconstruct the Company’s Business

A Receiver may carry on, manage, develop, reconstruct, amalgamate or diversify
or concur in carrying on, managing, developing, reconstructing, amalgamating or
diversifying the business of the Company.





35 of 49




 

17.9         Dispose of Secured Assets

A Receiver may sell, exchange, convert into money and realise all or any of the
Secured Assets in respect of which he is appointed in any manner (including,
without limitation, by public auction or private sale) and generally on any
terms and conditions as he thinks fit. Any sale may be for any consideration
that the Receiver thinks fit and a Receiver may promote, or concur in promoting,
a company to purchase the Secured Assets to be sold.

17.10       Sever Fixtures and Fittings

A Receiver may sever and sell separately any fixtures or fittings from any
Property without the consent of the Company.

17.11       Collection and Sale of Book Debts

A Receiver may, collect in, sell and assign all or any of the Book Debts in
respect of which he is appointed in any manner, and generally on any terms and
conditions, that he thinks fit.

17.12       Valid Receipts

A Receiver may give valid receipt for all monies and execute all assurances and
things that may be proper or desirable for realising any of the Secured Assets.

17.13       Make Settlements

A Receiver may make any arrangement, settlement or compromise between the
Company and any other person that he may think expedient.

17.14       Bring Proceedings

A Receiver may bring, prosecute, enforce, defend and abandon all actions, suits
and proceedings in relation to any of the Secured Assets as he thinks fit.

17.15       Improve the Equipment

A Receiver may make substitutions of, or improvements to, the Equipment as he
may think expedient.

17.16       Make Calls on Company Members

A Receiver may make calls conditionally or unconditionally on the members of the
Company in respect of uncalled capital with (for that purpose and for the
purpose of enforcing payments of any calls so made) the same powers as are
conferred by the articles of association of the Company on its directors in
respect of calls authorised to be made by them.





36 of 49




17.17       Insure

A Receiver may, if he thinks fit, but without prejudice to the indemnity
provided under clause 20  (Costs and Indemnity), effect with any insurer any
policy of insurance either in lieu or satisfaction of, or in addition to, the
insurance required to be maintained by the Company under this deed.

17.18       Powers under the LPA 1925

A Receiver may exercise all powers provided for in the LPA 1925 in the same way
as if he had been duly appointed under the LPA 1925, and exercise all powers
provided for an administrative receiver in Schedule 1 to the Insolvency Act
1986.

17.19       Borrow

A Receiver may, for any purpose, raise money by borrowing from the Lender (or
from any other person) either unsecured or on the Security of all or any of the
Secured Assets in respect of which he is appointed on any terms that he thinks
fit (including, if the Lender consents, terms under which that Security ranks in
priority to this deed).

17.20       Redeem Prior Security

A Receiver may redeem any prior Security and settle and pass the accounts to
which the Security relates. Any accounts so settled and passed shall be, in the
absence of any manifest error, conclusive and binding on the Company, and the
monies so paid shall be deemed to be an expense properly incurred by the
Receiver.

17.21       Delegation

A Receiver may delegate his powers in accordance with this deed.

17.22       Absolute Beneficial Owner

A Receiver may, in relation to any of the Secured Assets, exercise all powers,
authorisations and rights he would be capable of exercising, and do all those
acts and things, as an absolute beneficial owner could exercise or do in the
ownership and management of the Secured Assets or any part of the Secured
Assets.

17.23       Incidental Powers

A Receiver may do any other acts and things:

17.23.1    that he may consider desirable or necessary for realising any of the
Secured Assets;

17.23.2   that he may consider incidental or conducive to any of the rights or
powers conferred on a Receiver under or by virtue of this deed or law; or





37 of 49




17.23.3    that he lawfully may or can do as agent for the Company.

18            DELEGATION

18.1        The Lender or any Receiver may delegate (either generally or
specifically) by power of attorney or in any other manner to any person any
right, power, authority or discretion conferred on it by this deed (including
the power of attorney granted under clause 22.1).

18.2        The Lender and each Receiver may make a delegation on the terms and
conditions (including the power to sub-delegate) that it thinks fit.

18.3         Neither the Lender nor any Receiver shall be in any way liable or
responsible to the Company for any loss or liability arising from any act,
default, omission or misconduct on the part of any Delegate.

19            APPLICATION OF PROCEEDS

19.1         All monies received by the Lender, a Receiver or a Delegate
pursuant to this deed, after the Security constituted by this deed has become
enforceable, shall (subject to the claims of any person having prior rights and
by way of variation of the LPA 1925) be applied in the following order of
priority:

(a)      in or towards payment of or provision for all costs, charges and
expenses incurred by or on behalf of the Lender (and any Receiver, Delegate,
attorney or agent appointed by it) under or in connection with this deed, and of
all remuneration due to any Receiver under or in connection with this deed;

(b)      in or towards payment of or provision for the Secured Liabilities in
any order and manner that the Lender determines; and

(c)     in payment of the surplus (if any) to the Company or other person
entitled to it.

19.2        Neither the Lender, any Receiver nor any Delegate shall be bound
(whether by virtue of section 109(8) of the LPA 1925, which is varied
accordingly, or otherwise) to pay or appropriate any receipt or payment first
towards interest rather than principal or otherwise in any particular order
between any of the Secured Liabilities.

19.3         All monies received by the Lender, a Receiver or a Delegate under
this deed:

(a)      may, at the discretion of the Lender, Receiver or Delegate, be credited
to any suspense or securities realised account;

(b)     shall bear interest, if any, at the rate agreed in writing between the
Lender and the Company; and





38 of 49




(c)     may be held in that account for so long as the Lender, Receiver or
Delegate thinks fit.

20            COSTS AND INDEMNITY

20.1        The Company shall indemnify the Lender, each Receiver and each
Delegate, and their respective employees and agents against all liabilities,
costs, expenses, damages and losses (including interest, penalties and legal
costs (calculated on a full indemnity basis) and all other professional costs
and expenses) suffered or incurred by any of them arising out of or in
connection with:

(a)      the exercise or purported exercise of any of the rights, powers,
authorities or discretions vested in them under this deed or by law in respect
of the Secured Assets;

(b)      taking, holding, protecting, perfecting, preserving or enforcing (or
attempting to do so) the Security constituted by this deed; or

(c)      any default or delay by the Company in performing any of its
obligations under this deed,

except where such liability, cost, expense, damage or loss is caused by the
Lender’s, a Receiver’s, a Delegate’s or any of their respective employees’ or
agents’ wilful default or gross negligence.

Any past or present employee or agent may enforce the terms of this clause 20.1
subject to and in accordance with the provisions of the Contracts (Rights of
Third Parties) Act 1999.

21            FURTHER ASSURANCE

21.1        The Company shall, at its own expense, take whatever action the
Lender or any Receiver may reasonably require for:

(a)     creating, perfecting or protecting the Security intended to be created
by this deed;

(b)     upon this Security becoming enforceable facilitating the realisation of
any Secured Asset; or

(c)      facilitating the exercise of any right, power, authority or discretion
exercisable by the Lender or any Receiver in respect of any Secured Asset,

including, without limitation (if the Lender or Receiver thinks it expedient)
the execution of any transfer, conveyance, assignment or assurance of all or any
of the assets forming part of (or intended to form part of) the Secured





39 of 49




Assets (whether to the Lender or to its nominee) and the giving of any notice,
order or direction and the making of any registration.

21.2         Without prejudice to clause 22.1, the Company shall, at its
expense, perfect the Lender’s Security created by this deed over any
Intellectual Property acquired or created by or transferred to the Company and
shall register this deed at each of the appropriate registers relevant to such
Intellectual Property by no later than 10 Business Days following such
acquisition, creation or transfer provided it is possible to do so.

22            POWER OF ATTORNEY

22.1         By way of Security and without prejudice to any other provision of
this deed whilst any Event of Default which has occurred is continuing, the
Company irrevocably appoints the Lender, every Receiver and every Delegate
separately to be the attorney of the Company and, with full power of delegation
for it and in its name, on its behalf and as its act and deed, to execute seal
and deliver and otherwise perfect any documents, deeds assurances, agreements or
instruments and do any acts and things that:

(a)     the Company is required to execute and do under this deed; or

(b)     any attorney deems proper or desirable in exercising any of the rights,
powers, authorities and discretions conferred by this deed or by law on  the
Lender, any Receiver or any Delegate,

and the Company irrevocably acknowledges and agrees that the power of attorney
granted under this clause 22 is given to the Lender and/or any Receiver to
secure the performance of these obligations owed to the Lender and/or any
Receiver by the Company.

22.2        Without prejudice to Clause 22.1, the Company hereby covenants with
the Lender and separately with any Receiver that if reasonably required so to do
it shall ratify and confirm:

22.2.1      all transactions properly and lawfully entered into by him or them
at his or their instance in the exercise of his or their powers under Clause
22.1;

22.2.2     all transactions lawfully and properly entered into by him or them in
signing, executing, delivering and otherwise perfecting any assignment,
mortgage, charge, Security, deed, assurance or act as aforesaid,

and the Company irrevocably acknowledges and agrees that such power of attorney
is (inter alia) given to the Lender and/or any Receiver to secure the
performance of these obligations owed to the Lender and/or any Receiver by the
Company.





40 of 49




22.3        All powers of the Receiver under this deed may be exercised by the
Lender following demand under this deed whether as attorney of the Company or
otherwise and whether or not the Receiver shall have been appointed.

23            RELEASE

23.1         Subject to clause 30.3, on the expiry of the Security Period (but
not otherwise), the Lender shall, at the request and cost of the Company, take
whatever action is necessary to:

(a)     release the Secured Assets from the Security constituted by this deed;

(b)     reassign the Secured Assets to the Company; and

(c)      return all deeds and documents of title held by the Lender in relation
to the Secured Assets and the Security granted by this Deed.

24            ASSIGNMENT AND TRANSFER

24.1        At any time, without the consent of the Company, the Lender may
assign or transfer any or all of its rights and obligations under this deed in
accordance with the Loan and Security Agreement.

24.2        The Lender may disclose to any actual or proposed assignee or
transferee any information in its possession that relates to the Company, the
Secured Assets and this deed that the Lender considers appropriate, provided
that, prior to such disclosure, such proposed assignee or transferee agrees to
maintain the confidentiality of such information with the same degree of care
that it exercises with respect to its own proprietary information and otherwise
in accordance with the Loan and Security Agreement.

24.3         The Company may not assign any of its rights, or transfer any of
its rights or obligations, under this deed.

25            SET-OFF

25.1        The Lender may at any time set off any matured liability of the
Company to the Lender against any matured liability of the Lender to the
Company, and whether or not either liability arises under this deed. If the
liabilities to be set off are expressed in different currencies, the Lender may
convert either liability at a market rate of exchange for the purpose of
set-off. Any exercise by the Lender of its rights under this clause 25 shall not
limit or affect any other rights or remedies available to it under this deed or
otherwise.

25.2        The Lender is not obliged to exercise its rights under clause 25.1.
If, however, it does exercise those rights it shall promptly notify the Company
of the set-off that has been made.





41 of 49




26            AMENDMENTS, WAIVERS AND CONSENTS

26.1        No amendment of this deed shall be effective unless it is in writing
and signed by, or on behalf of, each party (or its authorised representative).

26.2        A waiver of any right or remedy under this deed or by law, or any
consent given under this deed, is only effective if given in writing by the
waiving or consenting party and shall not be deemed a waiver of any other breach
or default. It only applies in the circumstances for which it is given and shall
not prevent the party giving it from subsequently relying on the relevant
provision.

26.3        A failure or delay by a party to exercise any right or remedy
provided under this deed or by law shall not constitute a waiver of that or any
other right or remedy, prevent or restrict any further exercise of that or any
other right or remedy or constitute an election to affirm this deed. No single
or partial exercise of any right or remedy provided under this deed or by law
shall prevent or restrict the further exercise of that or any other right or
remedy. No election to affirm this deed by the Lender shall be effective unless
it is in writing.

26.4        The rights and remedies provided under this deed are cumulative and
are in addition to, and not exclusive of, any rights and remedies provided by
law.

27            SEVERANCE

If any provision (or part of a provision) of this deed is or becomes invalid,
illegal or unenforceable, it shall be deemed modified to the minimum extent
necessary to make it valid, legal and enforceable. If such modification is not
possible, the relevant provision (or part of a provision) shall be deemed
deleted. Any modification to or deletion of a provision (or part of a provision)
under this clause shall not affect the legality, validity and enforceability of
the rest of this deed.

28            COUNTERPARTS

28.1         This deed may be executed in any number of counterparts, each of
which when executed and delivered shall constitute a duplicate original, but all
the counterparts shall together constitute one deed.

28.2         This deed is intended to be a deed even if any party’s execution is
not in accordance with the formalities required for the execution of deeds.

29            THIRD PARTY RIGHTS

Except as expressly provided elsewhere in this deed, a person who is not a party
to this deed shall not have any rights under the Contracts (Rights of Third
Parties) Act 1999 to enforce, or enjoy the benefit of, any term of this deed.
This does not affect any right or remedy of a third party which exists, or is
available, apart from that Act.





42 of 49




30            FURTHER PROVISIONS

30.1         Independent Security

This deed shall be in addition to, and independent of, any other Security or
guarantee that the Lender may hold for any of the Secured Liabilities at any
time. No prior Security held by the Lender over the whole or any part of the
Secured Assets shall merge in the Security created by this deed.

30.2         Continuing Security

This deed shall remain in full force and effect as a continuing Security for the
Secured Liabilities, despite any settlement of account, or intermediate payment,
or other matter or thing, unless and until the Lender discharges this deed in
writing.

30.3         Discharge Conditional

Save in the circumstances where the amounts owing by the Borrowers are being
refinanced by a third party, any release, discharge or settlement between the
Company and the Lender shall be deemed conditional on no payment or Security
received by the Lender in respect of the Secured Liabilities being avoided,
reduced or ordered to be refunded pursuant to any law relating to insolvency,
bankruptcy, winding-up, administration, receivership or otherwise. Despite any
such release, discharge or settlement:

30.3.1     the Lender or its nominee may retain this deed and the Security
created by or pursuant to it, including all certificates and documents relating
to the whole or any part of the Secured Assets, for any period that the Lender
deems necessary to provide the Lender with Security against any such avoidance,
reduction or order for refund; and

30.3.2     the Lender may recover the value or amount of such Security or
payment from the Company subsequently as if the release, discharge or settlement
had not occurred.

30.4         Certificates

A certificate or determination by the Lender as to any amount for the time being
due to it from the Company under this deed and/or the Loan and Security
Agreement shall be, in the absence of any manifest error, conclusive evidence of
the amount due.

30.5         Consolidation

The restriction on the right of consolidation contained in section 93 of the LPA
1925 shall not apply to this deed.





43 of 49




31            NOTICES

31.1         Any notice or other communication required to be given to a party
under or in connection with this deed shall be:

(a)     in writing;

(b)     delivered by hand, by pre-paid first-class post or other next working
day delivery service or sent by fax; and

(c)     sent to:

(i)         the Company at:

Statesman House, Stafferton Way, Maidenhead, Berkshire, SL6 1AY

Attention: The Directors

and

c/o Talend, 800 Bridge Parkway, Suite 200, Redwood City, California 94065, USA

Attention: Chief Financial Officer

(ii)        the Lender at:

406 Blackwell Street, Suite 240, Durham, North Carolina 27701, USA

Attention: Nick Nance

or to any other address or fax number as is notified in writing by one party to
the other from time to time.

31.2         Any notice or other communication that the Lender gives to the
Company shall be deemed to have been received:

(a)     if delivered by hand, at the time it is left at the relevant address;

(b)      if posted by pre-paid first-class post or other next working day
delivery service, on the second Business Day after posting; and

(c)      if sent by fax, at the time acknowledged as received by the Lender’s or
the Company’s fax machine (as appropriate).

31.3        A notice or other communication given as described in clause 31.2(a)
or clause 31.2(c) on a day that is not a Business Day, or after normal business
hours, in





44 of 49




the place it is received, shall be deemed to have been received on the next
Business Day.

31.4        Any notice or other communication given to the Lender shall be
deemed to have been received only on actual receipt.

31.5         This clause 31 does not apply to the service of any proceedings or
other documents in any legal action or, where applicable, any arbitration or
other method of dispute resolution.

31.6         A notice or other communication given under or in connection with
this deed is not valid if sent by e-mail.

32            MISCELLANEOUS

32.1        No delay or omission on the part of the Lender in exercising any
right or remedy under this deed shall impair that right or remedy or operate as
or be taken to be a waiver of it; nor shall any single partial or defective
exercise of any such right or remedy preclude any other or further exercise
under this deed of that or any other right or remedy.

32.2        The Lender's rights under this deed are cumulative and not exclusive
of any rights provided by law and may be exercised from time to time and as
often as the Lender deems to be expedient.

32.3        Any waiver by the Lender of any terms of this deed, or any consent
or approval given by the Lender under it, shall only be effective if given in
writing and then only for the purpose and upon the terms and conditions, if any,
on which it is given.

32.4        Any certificate or determination of the Lender as to any matter
provided for in this deed shall in the absence of manifest error be prima facie
evidence of the matters provided for therein.

32.5         This deed is and shall remain the property of the Lender.

32.6        Any reconstruction, reorganisation or change in the constitution of
the Lender or its absorption in or amalgamation with any other person or the
acquisition of all or part of its undertaking by any other person shall not in
any way prejudice or affect its rights hereunder.

33            GOVERNING LAW AND JURISDICTION

33.1         Governing Law

This deed and any dispute or claim arising out of or in connection with it or
its subject matter or formation (including non-contractual disputes or claims)
shall be governed by and construed in accordance with the law of England and
Wales.





45 of 49




33.2         Jurisdiction

33.2.1     The Company irrevocably agrees for the exclusive benefit of the
Lender that the courts of England shall have jurisdiction to hear and determine
any suit, action or proceeding, and to settle any dispute (including
non-contractual disputes or claims), which may arise out of or in connection
with this deed and for such purposes hereby irrevocably submits to the
jurisdiction of such courts.

33.2.2     The Company irrevocably waives any objection which it may have now or
in the future to the courts of England being nominated for the purpose of this
clause on the ground of venue or otherwise and agrees not to claim that any such
court is not a convenient or appropriate forum and irrevocably agrees to be
bound by any judgment rendered thereby.

33.2.3     Nothing contained in this clause shall limit the right of the Lender
to take proceedings against the Company in any other court of competent
jurisdiction, nor shall the taking of any such proceedings in one or more
jurisdictions preclude the taking of proceedings in any other jurisdiction,
whether concurrently or not (unless precluded by applicable law) and for these
purposes the Company:

(a)      agrees that any actions and proceedings relating directly or indirectly
to this deed may, at the Lender's option, be litigated in the state and federal
courts located in Los Angeles County, California in the United States of
America;

(b)      consents to the jurisdiction and venue of any such court and agrees not
to claim that any such court is not a convenient or appropriate forum, and
irrevocably agrees to be bound by any judgment rendered thereby, and consents to
service of process in any such action or proceeding by personal delivery or any
other method permitted by law; and

(c)      irrevocably waives any and all rights which the Company may have to
object to the jurisdiction of any such court, or to transfer or change the venue
of any such action or proceeding or to object to any judgment rendered in such
court or to the enforcement of such judgment in England and Wales.

33.3         Agent for Service

The Lender’s address for service of proceedings in England and Wales shall be:
c/o Kennedys Law LLP, 25 Fenchurch Avenue, London, EC3M 5AD (Ref:
56/JS/L181-936151) or such other address in England as the Lender may from time
to time notify the Company in writing.

This document has been executed and delivered as a deed on the date first stated
above.





46 of 49




SCHEDULE 1

PROPERTY

PART 1

REGISTERED PROPERTY

[None as at the date of this deed]

 

 

PART 2

UNREGISTERED PROPERTY

[None as at the date of this deed]

 





47 of 49




SCHEDULE 2

RELEVANT AGREEMENTS

Type of contract: [DESCRIBE CONTRACT]

Date: [DATE OF CONTRACT]

Parties:

 





48 of 49




LENDER

Signed as a deed by PACIFIC WESTERN BANK, a Californian state chartered
bank,     by Stephen J. Berens,  being a  person who in accordance with the laws
of that territory is acting under the authority of the bank:

 

 

 

 

 

  

 

/s/ Stephen J. Berens

 

 

 

 

 

Authorised signatory

 

 

 

 

 

 

 

 

COMPANY

 

 

 

 

 

Executed and Delivered as a Deed by                  )

 

 

 

 

 

TALEND LTD                                                   )

 

 

 

 

 

acting by Emmanuel Samson                              )

 

 

 

 

 

 

 

/s/ Emmanuel Samson

 

 

 

 

 

Director

 

 

 

In the presence of:

 

 

 

 

 

 

 

/s/ Emilie Trailin

 

 

Witness signature

 

 

 

 

 

 

Name:

 

Emilie Trailin

 

 

 

 

Address:

 

9, rue Pages

 

 

 

 

 

 

92150 Suresnes (France)

 

 

 

 

Occupation:

 

 Legal Counsel

 

49 of 49

